Citation Nr: 1120993	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Robert Embree, Accredited Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1972 to 
June 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated August 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

In August 2010, a Board videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran experienced acoustic trauma in service.

3.  The Veteran experienced chronic symptoms of tinnitus in service and continuous symptoms of tinnitus since service separation. 

4.  The Veteran's current tinnitus is etiologically related to exposure to acoustic trauma in service.

5.  The Veteran received air-gun inoculations in service.

6.  Symptoms of hepatitis C were not chronic in service.  

7.  Symptoms of hepatitis C were not continuous since service separation.  

8.  The Veteran's current hepatitis C is not related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for the establishment of service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a notice letter dated in December 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying claims for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  Relevant in-service and post-service treatment reports are of record.  The RO also obtained VA examinations in February 2009,  
March 2009, and December 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA and private treatment records, VA and private audiological and hepatitis C examinations, and the Veteran's statements.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Tinnitus

The Veteran contends that he was exposed to loud noises in service, experienced tinnitus in service, and has experienced tinnitus since service.  

First addressing the question of current disability, the Board accepts that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of in-service injury or disease, the Board finds that the Veteran was exposed to the injury of acoustic trauma (loud noise) in service.  In a January 2009 statement, the Veteran contended that during service he was exposed to constant noise from the continuous engine roar of jet engines.  The Veteran reported working aboard an aircraft carrier where the job was to drag chocks and chains under the aircraft to secure the flight landing gear, which placed him in the direct line of the jet engine.  Based on this evidence, the Board finds that the Veteran was exposed to acoustic trauma in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

After a review of the evidence, the Board also finds that the Veteran had chronic symptoms of tinnitus in service and continuous symptoms of tinnitus since service separation.  The Board places a high probative value on the Veteran's statements of constant exposure to noise from his active duty service associated with constant exposure to noise from the continuous roar of jet engines and of ringing in the ears.  

With regard to the Veteran's assertions, including testimony provided during the August 2010 Board hearing, that tinnitus began during active duty and has continued while in service and following service, the Board finds that the Veteran is competent to report the onset of tinnitus.  See Charles, 16 Vet. App. 370; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).

In the April 2008 private audiological examination, the Veteran discussed chronic tinnitus symptoms in service and continuous tinnitus symptoms since service.  The statements made to the private physician in April 2008 were made during the course of treatment.  The Veteran would be expected to give a full and accurate history to get good treatment.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current tinnitus is related to exposure to acoustic trauma in service.  In an April 2008 private audiological opinion, which weighs in favor of the Veteran's claim, the private examiner opined that the Veteran's current hearing loss was related to noise exposure during active service.  The private examiner reasoned that the Veteran had excessive noise exposure in service while working aboard an aircraft carrier.  

In a February 2009 VA audiological opinion, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's current hearing loss and tinnitus were not related to noise exposure during active service.  The VA examiner reasoned that the Veteran's hearing was normal upon service separation.  In a December 2009 VA audiological opinion, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's current hearing loss and tinnitus were not related to noise exposure during active service.  The VA examiner reasoned that the Veteran's tinnitus was related to post-service occupational noise exposure.  In a September 2010 private audiological opinion, which weighs in favor of the Veteran's claim, the private examiner opined that the Veteran's current tinnitus was related to noise exposure during active service.  The private examiner reasoned that based upon the Veteran's history and audiological exam, tinnitus was related to active service.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board finds that the April 2008 private audiological opinion is of little probative value.  The April 2008 private examiner provided an opinion concerning hearing loss, but did not provide an opinion concerning tinnitus.  The Board finds that the February 2009 VA opinion is of little probative value.  The February 2009 VA examiner provided a nexus opinion based on the absence of treatment for tinnitus in service, but did not comment on the Veteran's reported symptoms of tinnitus in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  The Board finds that the December 2009 VA audiological opinion is also of little probative value.  The December 2009 VA examiner provided a nexus opinion based on the absence of treatment for tinnitus in service, but did not comment on the Veteran's reported symptoms of tinnitus in service.  Id.  The Board also finds that the September 2010 private audiological opinion is of little probative value because it is a bare conclusion, with no supporting reasoning or rationale.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.

There is additionally competent evidence of a relationship between the Veteran's currently diagnosed tinnitus and active service.  The Veteran suffered symptoms of ringing and buzzing in the ears in service and has suffered those same symptoms since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed tinnitus is related to active service.  With resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hepatitis C

The Veteran alleges he was infected with hepatitis C when he was inoculated by "jet injectors" (air-guns) in service.  Significantly, VBA Fast letter 04-13 
(June 29, 2004) specifically addressed the relationship between immunization with jet injectors and hepatitis C as it relates to service connection.  In this letter, the Acting Director of Compensation and Pension Service noted that an RO decision had erroneously quoted a VA physician who was the chief consultant to the Public Health Strategic health care group as indicating that anyone inoculated with jet injectors was at risk of having hepatitis C.  Although the attribution of this quotation was erroneous, the Acting Director concluded that, while most hepatitis C infections can be accounted for by known modes of transmission such as pre-1992 transfusion and injection drug use, the transmission of the virus that causes hepatitis C with air gun injectors is "biologically plausible."  She cautioned that it is essential that any physician making such a determination include a full discussion of all modes of transmission, and a rationale as to why the physician believes the air gun was the source of the Veteran's hepatitis C.

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with hepatitis C.  Concerning the question of in-service disease or injury, service treatment records show that the Veteran received immunizations during service via injections, to include receiving a typhoid vaccination in 1972; tetanus vaccinations in 1972 and 1974; a smallpox vaccination in 1972; cholera vaccinations in 1972 and 1974; and a yellow fever vaccination in 1975.  The Veteran is competent to report that those vaccinations involved air-gun injectors and his statements in that regard are considered credible.  See Layno at 465.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that hepatitis C symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of hepatitis C or symptoms of hepatitis C.  The evidence in this case includes the June 1975 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The June 1975 service separation examiner's review of the history is negative for any reports of symptoms of hepatitis C.  The June 1975 service separation clinical findings by the examiner revealed no hepatitis C symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of hepatitis C in service, or complaints, treatment, or diagnosis of hepatitis C either during service or at service separation in June 1975.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that hepatitis C symptoms have not been continuous since service separation in June 1975.  As indicated the June 1975 service separation examination clinical findings revealed no hepatitis C symptoms.  The post-service evidence shows no history, complaints, findings, or diagnosis of hepatitis C after service separation until decades later in 2000.  

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other lay and medical evidence of record, including lack of continuity of symptomatology in the record from 1975 to 2000, the Board finds that the absence of contemporaneous evidence of continuity of symptomatology for almost 25 years is one factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed hepatitis C is not related to active service.  In the 
March 2009 VA hepatitis C opinion, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's current hepatitis C was less likely than not related to his in-service air-gun inoculations.  The VA examiner reasoned the Veteran's current hepatitis C was not related to active service given the Veteran's other risk factors for contracting hepatitis C, which included unprotected sex and a history of alcoholism, and the extensive period of time between the air-gun inoculations in service and hepatitis C diagnosis.  

In the October 2010 private hepatitis C opinion, which weighs in favor of the Veteran's claim, the private examiner opined that the Veteran's current hepatitis C was related to the air-gun inoculations provided in service.  The private examiner based the opinion upon the absence of medical evidence to support an alternative method of exposure to hepatitis C.  

The Board finds the March 2009 VA hepatitis C opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board finds that the October 2010 private hepatitis C opinion is of little probative value.  The private examiner reasoned that there was an absence of medical evidence to support an alternative method of exposure to hepatitis C, other than through air-gun inoculations in service.  The private examiner did not discuss any of the Veteran's other, non-service related risk factors for contracting hepatitis C, which included unprotected sex and a history of alcoholism.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

Based on the evidence of record, there is no credible evidence of a relationship between the Veteran's current hepatitis C and active military service, including no credible evidence of continuity of symptomatology of hepatitis C which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in March 2009, which included a review of the claims file, weighs against the claim.  Therefore, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for hepatitis C, and outweighs the Veteran's more recent contentions regarding in-service and post-service hepatitis C symptoms.  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.

Service connection for hepatitis C is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


